ICJ_172_ApplicationCERD_QAT_ARE_2021-02-04_JUD_01_PO_01_EN.txt.                      111 	




                                   DECLARATION OF PRESIDENT YUSUF



                        Majority frames subject-­matter of dispute in manner totally disconnected from
                     Applicant’s written and oral pleadings — This leads to mischaracterization of
                     subject-­matter of dispute — Subject-­matter of dispute concerns alleged measures
                     of racial discrimination on basis of “national origin”, not current nationality —
                     Majority should have applied long-­standing jurisprudence in identifying subject-­
                     matter of dispute — No need for factual assessment of measures complained of by
                     Qatar — Issues of fact are a matter for the merits — Whether “Qataris” form
                     distinct national origin and effects of impugned measures may only be addressed at
                     the merits stage — At this stage Court must only satisfy itself that such measures
                     are “capable of having an adverse effect” on enjoyment of rights protected under
                     Convention — They appear to have that effect in the present circumstances.




                                                   I. Introduction

                        1. I disagree with the conclusions of the Court and the reasoning of the
                     majority on two interrelated issues dealt with in the Judgment: (a) the
                     determination of the subject‑matter of the dispute; and (b) the jurisdic-
                     tion ratione materiae of the Court with regard to what is referred to as
                     “indirect discrimination”.
                        2. On the first issue, the entire reasoning of the Judgment turns on the
                     concept of “nationality”, without taking adequately into consideration
                     Qatar’s claims regarding racial discrimination on the basis of “national
                     origin”. By focusing almost exclusively on the question of nationality, the
                     formulation of the object of the claim chosen by the Applicant is ignored,
                     leading to the mischaracterization of the subject‑matter of the dispute. As
                     discussed below, this approach is inconsistent with the jurisprudence of
                     the Court on the determination of the subject‑matter of the dispute.

                        3. Secondly, apart from the fact that the above mischaracterization
                     results in an erroneous conclusion on the jurisdiction of the Court, the
                     majority also finds that some of the measures complained of by Qatar,
                     which are referred to as “indirect discrimination” in the Judgment, do not
                     fall within the provisions of the International Convention on the Elimina-
                     tion of All Forms of Racial Discrimination (hereinafter “CERD” or the
                     “Convention”), even if they have the purpose or effect of nullifying or
                     impairing the rights and freedoms of persons of Qatari national origin.
                     There is, however, no meaningful analysis in the Judgment to support
                     such a statement.

                     44




6 Ord_1221.indb 84                                                                                        4/08/22 08:26

                     112 	            application of the cerd (decl. yusuf)

                                     II. The Subject‑Matter of the Dispute

                       4. Qatar has consistently claimed that the measures adopted on 5 June
                     2017 by the United Arab Emirates (hereinafter the “UAE”) against
                     Qataris amount to a “distinction, exclusion, restriction or preference
                     based on . . . national . . . origin” both in purpose and in effect within the
                     meaning of Article 1, paragraph 1, of CERD. In its Application (AQ),
                     Qatar argued that “[t]he UAE has enacted and implemented a series of
                     discriminatory measures directed at Qataris based expressly on their
                     national origin” (AQ, para. 3; see also paras. 34, 44, 54, 58, 62‑63, 65 (a)
                     and 66 (a)); that the “blanket expulsion of Qataris from the UAE and
                     the ban on entry by Qataris into the UAE discriminate against Qataris on
                     the basis of national origin” (ibid., para. 59); that “[t]he UAE has also
                     enacted various measures interfering with rights to property based on
                     Qatari national origin” (ibid., para. 44; see also para. 63); and that “[t]he
                     UAE has . . . unlawfully targeted Qataris on the basis of their national
                     origin” (ibid., para. 54).


                        5. Similar statements are made by the Applicant in its Memorial (MQ)
                     and in its Written Statement (WSQ), clarifying that its claims were predi-
                     cated on “national origin” both in purpose and in effect (MQ, paras. 1.2,
                     1.8, 1.11‑1.13, 1.15, 1.23, 1.25, 3.5, 3.21, 3.24 and 3.86 to 3.113), and
                     alleging that the measures adopted by the UAE were “discriminatory in
                     both purpose and effect, by intentionally targeting and having a dispro-
                     portionately negative impact on persons of Qatari ‘national origin’ in the
                     historical‑cultural sense, irrespective of their present nationality” (WSQ,
                     para. 1.18). Moreover, during the oral proceedings, Qatar explained that
                     it “has from the beginning framed its case as one of discrimination ‘based
                     on’ national origin, including in the sense of intentional targeting and of
                     disparate impact” (CR 2020/7, p. 45, para. 40 (Amirfar)).

                       6. Instead of paying particular attention to the above formulation of
                     the dispute by the Applicant, as the Court has always done in deter­
                     mining the subject‑matter of the dispute, the majority frames the subject‑
                     matter of the dispute in a manner totally disconnected from the Applicant’s
                     written and oral pleadings. For example, after quoting paragraph 2.6 of
                     Qatar’s Written Statement, which refers to acts and omissions of the UAE
                     that “discriminate against Qataris on the basis of national origin”
                     (paragraph 44 of the Judgment), the Judgment surprisingly states that
                     “[a]s can be seen from Qatar’s characterization of the subject-­matter of
                     the dispute (see paragraph 44 above), Qatar makes three claims of racial
                     discrimination” (paragraph 56 of the Judgment). The Judgment then
                     proceeds to make an artificial classification of Qatar’s claims, the first
                     category of which is purportedly a “claim arising out of the ‘travel bans’
                     and ‘expulsion order’, which make express reference to Qatari nationals”
                     (ibid.). However, the text of Qatar’s Written Statement, quoted in para-

                     45




6 Ord_1221.indb 86                                                                                    4/08/22 08:26

                     113 	            application of the cerd (decl. yusuf)

                     graph 44 of the Judgment, and to which reference is made in para-
                     graph 56, does not mention even once the word “nationality”, while
                     it clearly explains that the alleged acts and omissions of the UAE dis-
                     criminate against Qataris “on the basis of national origin”. Nor does this
                     text provide a basis for the classification of Qatar’s claims into the three
                     categories indicated in the Judgment.
                        7. It is true that Qatar argued in its pleadings that the concept of
                     “national origin” in Article 1, paragraph 1, of CERD encompasses dis-
                     crimination based on nationality. Qatar based such interpretation on
                     General Recommendation XXX of the CERD Committee, which reads
                     as follows:
                            “Under the Convention, differential treatment based on citizenship
                          or immigration status will constitute discrimination if the criteria for
                          such differentiation, judged in the light of the objectives and purposes
                          of the Convention, are not applied pursuant to a legitimate aim, and
                          are not proportional to the achievement of this aim.” (CERD
                          Committee, General Recommendation XXX on Discrimination
                          ­
                          against Non‑Citizens, UN doc. CERD/C/64/Misc.11/rev.3 (2005),
                          para. 4.)
                        8. In General Recommendation XXX, the CERD Committee seems to
                     suggest that a measure that seeks to differentiate between individuals on
                     the basis of their current nationality might, deliberately or inadvertently,
                     have a disproportionately adverse impact on a group of people having a
                     common “national or ethnic origin”, taking into account the objective
                     underlying that measure and the criteria chosen for differentiation, or
                     may not be applied pursuant to a legitimate aim, in which case it would
                     constitute discrimination under CERD.
                        9. The Court may endorse such interpretation or may decide, as the
                     majority appears to favour in the present Judgment, that the term
                     “national origin” cannot encompass measures predicated on current
                     nationality. In either case, it cannot be held, on the basis of the written
                     and oral pleadings of the Applicant, that the claims of Qatar mostly relate
                     to racial discrimination on grounds of current nationality, and that con-
                     sequently they fall outside the scope of the Convention as such. The content
                     of those pleadings clearly indicates otherwise.
                        10. The insistence of the majority on characterizing the subject‑matter of
                     the dispute in a manner which does not take into consideration the actual
                     formulation put forward by the Applicant in its written and oral pleadings
                     departs from a long‑standing jurisprudence of the Court referred to in para-
                     graph 42 of the Judgment itself. According to this jurisprudence, it is for the
                     Court to determine on an objective basis the subject‑matter of the dispute
                     between the Parties, “while giving particular attention to the formulation of
                     the dispute chosen by the applicant” (Obligation to Negotiate Access to the
                     Pacific Ocean (Bolivia v. Chile), Preliminary Objection, Judgment,
                     I.C.J. Reports 2015 (II), p. 602, para. 26; Territorial and Maritime Dispute
                     (Nicaragua v. Colombia), Preliminary Objections, Judgment, I.C.J. Reports

                     46




6 Ord_1221.indb 88                                                                                     4/08/22 08:26

                     114 	            application of the cerd (decl. yusuf)

                     2007 (II), p. 848, para. 38; Fisheries Jurisdiction (Spain v. Canada), Juris-
                     diction of the Court, Judgment, I.C.J. Reports 1998, p. 448, para. 30).
                        11. Had the majority applied this jurisprudence to the present case, it
                     would have come to the conclusion that the subject‑matter of the dispute
                     relates to “the interpretation or application” of CERD, and that Qatar’s
                     claims fall squarely within the scope of Article 1, paragraph 1, of the
                     Convention, since those claims concern alleged measures of racial dis-
                     crimination on grounds of “national origin”.


                                III. The Jurisdiction of the Court with regard
                                          to “Indirect Discrimination”

                        12. According to the artificial classification of Qatar’s claims mentioned
                     above (para. 6), the only claim that is described as relating to discrimina-
                     tion on grounds of national origin is the so‑called claim of “indirect dis-
                     crimination”, as opposed to “direct” discrimination on the basis of
                     nationality; a distinction which has no basis in the text of the Convention.
                     However, even in the case of this claim, the majority concludes that,

                             “In the present case, while the measures based on current Qatari
                          nationality may have collateral or secondary effects on persons born
                          in Qatar or of Qatari parents, or on family members of Qatari citizens
                          residing in the UAE, this does not constitute racial discrimination
                          within the meaning of the Convention. In the Court’s view, the vari-
                          ous measures of which Qatar complains do not, either by their pur-
                          pose or by their effect, give rise to racial discrimination against Qataris
                          as a distinct social group on the basis of their national origin. The
                          Court further observes that declarations criticizing a State or its pol-
                          icies cannot be characterized as racial discrimination within the mean-
                          ing of CERD. Thus, the Court concludes that, even if the measures
                          of which Qatar complains in support of its ‘indirect discrimination’
                          claim were to be proven on the facts, they are not capable of consti-
                          tuting racial discrimination within the meaning of the Convention.”
                          (Paragraph 112 of the Judgment.)

                     The reasons of my disagreement with this sweeping statement are set out
                     below.
                        13. First, it is rather odd to find in a judgment on preliminary objec-
                     tions an attempt at a factual assessment of whether the measures com-
                     plained of actually constitute racial discrimination under CERD. In a
                     very recent judgment of the Court dealing also with jurisdiction ratione
                     materiae under CERD, it was clearly stated as follows:

                            “In order to determine whether it has jurisdiction ratione materiae
                          under CERD, the Court does not need to satisfy itself that the meas-

                     47




6 Ord_1221.indb 90                                                                                      4/08/22 08:26

                     115 	            application of the cerd (decl. yusuf)

                          ures of which Ukraine complains actually constitute ‘racial discrimi-
                          nation’ within the meaning of Article 1, paragraph 1, of CERD. Nor
                          does the Court need to establish whether, and, if so, to what extent,
                          certain acts may be covered by Article 1, paragraphs 2 and 3, of
                          CERD. Both determinations concern issues of fact, largely depending
                          on evidence regarding the purpose or effect of the measures alleged
                          by Ukraine, and are thus properly a matter for the merits, should the
                          case proceed to that stage.” (Application of the International Conven-
                          tion for the Suppression of the Financing of Terrorism and of the Inter-
                          national Convention on the Elimination of All Forms of Racial
                          Discrimination (Ukraine v. Russian Federation), Preliminary Objec-
                          tions, Judgment, I.C.J. Reports 2019 (II), p. 595, para. 94.)


                     In the present case, however, issues of fact, which are normally a matter
                     for the merits, appear to be summarily dismissed in a single paragraph at
                     the jurisdictional stage of the proceedings.
                        14. Secondly, the majority offers no meaningful analysis to support the
                     above‑mentioned statement. The question whether or not the term
                     “Qatari” is to be understood solely as synonymous to “current national-
                     ity” or as indicating “national origin”, or both, and whether as a conse-
                     quence measures targeting “Qataris” come within the ambit of Article 1
                     of CERD, is a question of fact that should be addressed at the merits
                     stage. In this connection, it is to be noted that the majority does not even
                     acknowledge — let alone examine — the Expert Report adduced by the
                     Applicant to establish that “Qataris” form, apart from a legal nationality,
                     a socio‑cultural national group distinct from the Emiratis (cf. MQ,
                     paras. 3.94‑3.112; MQ, Vol. VI, Ann. 162, Expert Report of Dr. J. E. Peter-
                     son dated 9 April 2019, paras. 28‑30; WSQ, para. 2.121).

                        15. Thirdly, the “Court’s view” cannot simply be asserted. It needs to
                     be based on legal and factual analysis. This is not the case here. The fact
                     that Article 1, paragraph 1, of CERD distinguishes between “purpose”
                     and “effect” suggests that, under CERD, discrimination may also derive
                     from the collateral effects of the measure on a particular group, without
                     having to establish a discriminatory purpose or intent. As the CERD
                     Committee observed in its General Recommendation XIV,


                          “particular actions may have varied purposes. In seeking to determine
                          whether an action has an effect contrary to the Convention, [the
                          ­Committee] will look to see whether that action has an unjustifiable
                           disparate impact upon a group distinguished by race, colour, descent,
                           or national or ethnic origin.” (CERD Committee, General Recom-
                           mendation XIV on Article 1, Paragraph 1, of the Convention,
                           UN doc. A/48/18 (1993), p. 115, para. 2.)

                     48




6 Ord_1221.indb 92                                                                                   4/08/22 08:26

                     116 	            application of the cerd (decl. yusuf)

                        16. Thus, a measure may amount to de facto racial discrimination when
                     it has a disproportionate effect on a group of people having a common
                     “national or ethnic origin”, regardless of whether that measure was
                     intended to target a particular “nationality”. This is essentially a question
                     of fact and may only be established after having heard both Parties in the
                     merits phase. It cannot be used at this stage of the proceedings to justify
                     a finding that the measures complained of by Qatar fall outside of the
                     scope of the jurisdiction of the Court, particularly when they are alleged
                     to have the purpose or effect of nullifying or impairing the rights and
                     freedoms of persons of Qatari national origin.

                        17. The determination of the jurisdiction of the Court ratione materiae
                     does not require the Court to satisfy itself at this preliminary stage that
                     the measures complained of by the Applicant constitute racial discrimina-
                     tion within the meaning of Article 1, paragraph 1, of the Convention.
                     What matters is whether the measures complained of by Qatar “are capa-
                     ble of having an adverse effect on the enjoyment of certain rights pro-
                     tected under CERD” (Application of the International Convention for the
                     Suppression of the Financing of Terrorism and of the International Conven-
                     tion on the Elimination of All Forms of Racial Discrimination (Ukraine v.
                     Russian Federation), Preliminary Objections, Judgment, I.C.J. Reports
                     2019 (II), p. 595, para. 96; see also Oil Platforms (Islamic Republic of
                     Iran v. United States of America), Preliminary Objection, Judgment,
                     I.C.J. Reports 1996 (II), p. 820, para. 51).
                        18. It is my view that the measures complained of by Qatar were capa-
                     ble of having such an adverse effect on persons of Qatari national origin,
                     and that the Court should have left the examination of the actual effect of
                     these measures for the merits stage.

                     (Signed) Abdulqawi Ahmed Yusuf.




                     49




6 Ord_1221.indb 94                                                                                   4/08/22 08:26

